Case 1:18-cv-10225-MLW Document 468-3 Filed 01/27/20 Page 1 of 3




            EXHIBIT C
             Case 1:18-cv-10225-MLW Document 468-3 Filed 01/27/20 Page 2 of 3




Provisional Unlawful Presence Waivers
Since March 4, 2013, certain immigrant visa applicants who are immediate relatives (spouses, children
and parents) of U.S. citizens can apply for provisional unlawful presence waivers before they leave the
United States for their consular interview. On August 29, 2016, the provisional unlawful presence waiver
process was expanded to all individuals statutorily eligible for an immigrant visa and a waiver of
inadmissibility for unlawful presence in the United States.
Aliens who are not eligible to adjust their status in the United States must travel abroad and obtain an
immigrant visa. Individuals who have accrued more than 180 days of unlawful presence while in the
United States must obtain a waiver of inadmissibility to overcome the unlawful presence bars under
section 212(a)(9)(B) of the Immigration and Nationality Act before they can return. Typically, these aliens
cannot apply for a waiver until a er they have appeared for their immigrant visa interview abroad, and a
Department of State (DOS) consular oﬀicer has determined that they are inadmissible to the United
States.
The provisional unlawful presence waiver process allows those individuals who are statutorily eligible for
an immigrant visa (immediate relatives, family-sponsored or employment-based immigrants as well as
Diversity Visa selectees); who only need a waiver of inadmissibility for unlawful presence to apply for that
waiver in the United States before they depart for their immigrant visa interview.
This new process was developed to shorten the time that U.S. citizens and lawful permanent resident
family members are separated from their relatives while those relatives are obtaining immigrant visas to
become lawful permanent residents of the United States.
The expansion of the provisional unlawful presence waiver process does not aﬀect the continued
availability of the Form I-601 process: Individuals who do not wish to seek or do not qualify for a
provisional unlawful presence waiver can still file Form I-601, Application for Waiver of Grounds of
Inadmissibility, a er a DOS consular oﬀicer determines that they are inadmissible to the United States.
 What You Need to Know

 Eligibility Requirements

 How to Apply

 Approval of Form I-601A

 Reasons Your Provisional Unlawful Presence Waiver May Be Revoked

 If Your Approved Provisional Unlawful Presence Waiver is Revoked

 If You Are in Removal Proceedings

 If You Have a Final Order of Removal, Exclusion, or Deportation Including an in Absentia Order of Removal
 Under INA 240(b)(5)
            Case 1:18-cv-10225-MLW Document 468-3 Filed 01/27/20 Page 3 of 3
If you have a final order of removal, exclusion, or deportation (including an in absentia order of
removal under INA 240(b)(5)), you can only obtain a provisional unlawful presence waiver if you have
applied for, and we have already approved, Form I-212, Application for Permission to Reapply for
Admission into the United States A er Deportation or Removal, at the time you file Form I-601A.
Once we have approved your Form I-212, you can apply for a provisional unlawful presence waiver by
filing Form I-601A. When you file Form I-601A, you must provide proof that we approved your Form I-
212. Write the USCIS receipt number for your Form I-212 in Part 1., Item Number 29.b. on Form I-
601A. You may also provide a copy of the Form I-212 approval notice.
Denial of Form I-601A or Withdrawal of Form I-601A

Avoid Immigration Scams

Related Links

                                                                   Last Reviewed/Updated: 01/05/2018
